DETAILED ACTION
	Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response, and Terminal Disclaimer, filed November 3, 2021 have been received and entered into the application file.  All arguments have been fully considered. Claims 1-17 are currently pending.  Claims 3 and 13-17 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting –Rejections Withdrawn
RE: Rejection of claims 1, 2 and 4-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,724; and
Rejection of claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,724, and further in view of Parekh:
Applicant’s Terminal Disclaimer submitted November 3, 2021 obviates the rejection of claims 1, 2 and 4-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,724, and obviates the rejection of claims 11-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,724, in view of Parekh.  Therefore, the nonstatutory double patenting rejection is withdrawn.

RE: Rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,760,050:
It is noted, as set forth in MPEP 804 (I)(B)(1)(b)(i), in the instance where a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date, the rejection should be withdrawn in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.  The instant application has the earlier effective U.S. filing date of August 22, 2014.  U.S. Patent No. 10,760,050 has a later filing date of October 2, 2014. Therefore, the nonstatutory double patenting rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was discussed in an interview with Mr. John Kilyk, Registration No. 30,763, on February 16, 2022.  Authorization was subsequently given, on February 17, 2022.
This application is in condition for allowance except for the presence of claims 15-17, directed to non-elected inventions.  Accordingly, claims 15-17 have been cancelled.
Thus, the application has been amended as follows: 
Claims 15-17 are cancelled.

Allowable Subject Matter
Claims 1 and 2 are directed to an allowable method.  The previously withdrawn Group I species and subspecies, claims 3 and 13-14, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 2 recite the following methods: 
A method for producing a retinal progenitor cell, comprising
 (1) a first step of subjecting pluripotent stem cells to 5floating culture in a serum-free medium to form an aggregate of pluripotent stem cells, and 
(2) a second step of subjecting the aggregate formed in step (1) to floating culture in a serum-free medium or serum-containing medium each being free of a substance acting on the ioSonic hedgehog (Shh) signal transduction pathway that can enhance signal transduction mediated by Shh at a concentration exerting an adverse influence on the selective differentiation into retinal progenitor cell and retinal tissue 



2. A method for producing a retinal tissue, comprising
 (1) a first step of subjecting pluripotent stem cells to 25floating culture in a serum-free medium to form an aggregate of pluripotent stem cells, 
(2) a second step of subjecting the aggregate formed in step (1) to floating culture in a serum-free medium or serum- containing medium each being free of a substance acting on the 30Sonic hedgehog (Shh) signal transduction pathway that can enhance signal transduction mediated by Shh at a concentration 48Leydig 746667 exerting an adverse influence on the selective differentiation into retinal progenitor cell and retinal tissue 
and containing a substance acting on the bone morphogenic protein (BMP) signal transduction pathway that can enhance signal 5transduction pathway mediated by BMP at a concentration necessary for differentiation induction into retinal cells from day 1 or later from the start of the floating culture in step (1) until a cell expressing retina and anterior neural fold homeobox (Rax) gene appears, thereby obtaining an i0aggregate containing retinal progenitor cells, and 
(3) a third step of subjecting the aggregate formed in step (2) to floating culture in a serum-free medium or serum- containing medium each being free of any of a substance acting on the Shh signal transduction pathway that can enhance signal i5transduction mediated by Shh, a substance acting on the BMP signal transduction pathway that can enhance signal transduction pathway mediated by BMP and a substance acting on the Wingless-related integration site (Wnt) signal pathway that can enhance signal transduction mediated by Wnt, thereby 20obtaining an aggregate containing retinal tissues and being substantially free of non-neural head ectoderm.

Specifically, the second step of the claimed methods require culturing the pluripotent stem cells in the presence of a substance that can enhance signal transduction pathway mediated by BMP at a concentration necessary for differentiation of cells forming pluripotent stem cell aggregates into retinal cells from day 1 or later from the start of the floating culture in step (1) until a cell expressing Rax gene appears, thereby obtaining an aggregate containing retinal progenitor cells.
The closest prior art, Osakada et al., (Nat. Biotechnol., 26(2): 215-224; IDS 11/22/2019) taught the generation of photoreceptor precursors (i.e. retinal progenitor cells) from embryonic stem cells (i.e. pluripotent stem cells) using a method of directed differentiation to enrich for Rx+ (Rax positive) progenitor cells (Figure 1a).  Mouse ES cells were subjected to SFEB/DLFA suspension culture (serum-free embryoid body suspension culture in the presence of Dkk1 (D), LeftyA (L), Fetal bovine serum (F) and Activin (A)) (i.e. subjecting pluripotent stem cells to floating culture in a serum-free medium).   Specifically, mouse ES cells were subjected to serum-free culture in the presence of Dkk1 (Wnt antagonist) and LeftyA (Nodal antagonist) for days 0-5.  The cells were cultured as aggregated embryoid bodies.
Osakada (Figure 1 and METHODS, Mouse ES cells, page 222) further teaches the addition of 5% FBS (fetal bovine serum) during culture days 3-5 and the addition of activin-A during culture days 4-5. 
	During the prosecution of the parent application No. 14/913,628 (issued as U.S.  Patent No. 10,501,724), Applicants successfully argued, and provided supporting references to Loebel et al and Meyer et al, (Applicant’s Remarks, pages 11-12), that while Activin A and BMP are members of the same TGFβ family, they differ in their receptors and induced physiological reactions and the signal transduction cascades are not the same, thus a person of ordinary skill would not expect that Activin A and BMP would have a similar reaction, thus there would be no motivation to substitute BMPs for Activin A in the method of Osakada.  It is additionally noted that this is further supported by Idelson et al (Cell Stem Cell, Vol. 5, 2009, pages 396-408; previously cited).  Idelson notes that receptor IA mediates BMP signaling and receptor IB, in combination with IIA or IIB, mediates Activin signaling (Discussion, right column, fourth paragraph, page 404).
Stem Cells Translational Medicine, 2013, see Materials and Methods, Differentiation Into Retinal Pigmented Epithelium, page 385; previously cited) discloses a method for producing retinal pigment epithelial by performing the following culturing steps:
Days 0-2 cultured with Noggin and Dkk-1 (BMP and Wnt inhibitors), IGF-1 and NIC (nicotinamide);
Days 2-4 cultured with Noggin, Dkk-1, IGF1, bFGF and NIC;
Days 4-6 cultured with DKK-1, IGF1, and in some cases with Activin A
Days 6-14 cultured with Activin A, SU5402 (FGFR inhibitor) and VIP (Vasoactive intestinal peptide).
Buchholz does not teach producing the RPE cells by culturing the pluripotent stem cells in the presence of a substance that can enhance the signal transduction pathway mediated by BMP at a concentration capable of inducing differentiation of cells forming pluripotent stem cell aggregates into retinal cells from day 1 or later from the start of the floating culture in step (1) until a cell expressing Rax gene appears, thereby obtaining an aggregate containing retinal progenitor cells, as required of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633